                    IN THE UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

DEBORAH RUSSELL                               *
         Plaintiff,                           *
v.                                            *      No. 3:20-CV-01028
                                              *
CAROL ELIZABETH TANNER;                       *
THOMAS TANNER;                                *
JONATHAN JACOB COLE; and                      *
BAKER, DONELSON, BEARMAN,                     *
CALDWELL & BERKOWITZ, PC                      *
          Defendants.                         *


                            CERTIFICATION OF GOOD FAITH


       State Farm, through counsel, certifies that the undersigned attempted to resolve the issues

presented by the Subpoena and Notice to Take Deposition served by Plaintiff Deborah Russell prior

to filing the Motion to Quash. Despite undersigned counsel’s good faith efforts, counsel for Russell

refused to address the issues presented by the Subpoena and Notice to Take Deposition

       Respectfully submitted this 30th day of July 2021.

                                                     KAY GRIFFIN, PLLC

                                                     /s/ Matthew J. Evans
                                                     Matthew J. Evans (BPR #017973)
                                                     matthew.evans@kaygriffin.com
                                                     900 South Gay Street, Suite 1810
                                                     Knoxville, TN 37902
                                                     (865) 314-8422
                                                     Attorney for State Farm Fire and Casualty Company

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing was properly
served on all parties or their counsel of record via the court’s ECF/CM system

       This 30th day of July 2021.

                                                     /s/ Matthew J. Evans
                                                     Matthew J. Evans



  Case 3:20-cv-01028 Document 97-2Page 1 of07/30/21
                                    Filed  1        Page 1 of 1 PageID #: 1372
